Title: From Alexander Hamilton to Richard Hunewell, 31 May 1799
From: Hamilton, Alexander
To: Hunewell, Richard


          
            Sir,
            New York May 31. 1799
          
          The persons Officers named in your letter of the 24 instant, as for your Regimental Staff have been recommended for confirmation to the Secretary of War for confirmation, which it is not doubted will be given.
          The Your  arrangement of Districts and subdistricts and the assignment of Officers to them are approved and I am content that you pursue the plan you mention as to the Distribution of Cloathing.
          A late letter of mine establishes Portland as your Regimental Rendezvous.
          The exchange of Officers proposed by Col Rice and yourself has been recommended to the Secretary of War; whose sanction is expected.
          I understand that the Arti a number of setts of the articles of War has been sent from the War Department to each Commandant. My circular of the 22 informs you that Stationary (which includes orderly books), is to be furnished by the Contractors; and that quarters are where necessary are likewise to be furnished by them. It is expected that tents will supersede the use of them, during the temporate season, at your Regimental Rendezvous. You will on take an arrangement with the Contractors for the supply of provisions &c. at the several rendezvouses and within the several subdistricts; so that every thing may be ready by the time your money and Cloathing shall arrive. For both, you are to address yourself to Mr Jonathan Jackson Esq Supervisor, to whom they will be in the first instance sent.
          The establishment does not contemplate a Chaplain to a Regiment. It is believed that the plan will be to have one for each Brigade. Candidates for the Offices places of surgeons may be recommended by you, within — meaning of my Circular of the 22d instant.
          With great consideration I am Sir Yr. Obed Servant
          Col Hunewell to the care of Jonathan Jackson Esr Supervisor Boston
        